    Case 5:19-cv-00165-H Document 19 Filed 01/22/21                Page 1 of 2 PageID 69



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                 LUBBOCK DIVISION

JACINTO GUZMAN SANTOS, JR.,
Institutional ID No. 5762836

                                     Plairtiff,

                                                             No.5:19-CV-00165-H

 CITY OF LUBBOCK,          et al.,


                               Defendants.

          ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
     RECOMME NDATION OF    UMTED STATE S MAGISTRATE JIIDGE

       The United States Magistrate Judge made findings, conclusions, and a

recommendation that this Court dismiss with prejudice all of Plaintiffs claims, except for

his claims of excessive force and illegal search and seizure against Defendants Michael

Welty and Christopher Mondragon. The United States Magistrate Judge recommended

that Defendants Welry and Mondragon be ordered to answel or otherwise plead to those

claims. Plaintiff filed objections, and the District Court has made a de novo review of the

relevant porfions ofthe findings and recommendations. The objections are ovemrled, and

the Court accepts and adopts the findings, conclusions, and recommendation of the United

States Magistrate Judge.

       The Court therefore orders:

       1   .   Plaintiffs claims that Defendants City of Lubbock, Michael Welty, other

unnamed officers, and Chief Gregg Stevens conspired to violate his rights, and his claims

that Defendant Michael Welty falsified govemment documents, are dismissed with

prejudice for failute to state a claim. There is no just reason for delay in entering a final
     Case 5:19-cv-00165-H Document 19 Filed 01/22/21               Page 2 of 2 PageID 70



judgment and final judgment wiII be entered as to these claims and Defendants pursuant to

Federal Rule of Civil Procedure 54(b).

       2.      The Court will enter a separate order directing service by the United States

Marshal and for Defendants Michael Welty and Christopher Mondragon to answer or

otherwise plead to Plaintiffs claims of excessive force and illegal search and seizure.

       3.      The Clerk is directed to add Christopher Mondragon as a defendant on the

docket in this case.

       4.      The caption ofthis case is changed to lacinto Guzman Santos, Jr.   v.   Michael

Welty, et al., to reflect that the only remaining Defendants in this case ale Michael   Welry and

Christopher Mondragon.

       So ordered.

        Dated January]s,2021.


                                                    J        WESLEY             RIX
                                                    Un      States District Judge




                                                2
